\OOQ\I°\U\AUNv-‘

NNNNNNNNNo-¢o-¢o-¢i-I-‘i-¢i-I_¢i_i_o
W\lo\Ul-§WN'_‘O©®\IQ\UIAWN'_‘O

 

 

EDWARD JOSE.

V.

UN|TED STATES DlSTRlCT CCURT
DlSTRlCT OF NEVADA

Plaintiff,

STATE OF NEVADA, et al.,

Defendants.

 

 

31 1 8-CV-01 77-NlNlD-CBC

REPORT AND RECOMMENDAT|ON

OF U.S. MAGISTRATE JUDGE

This report and recommendation is made to the Honorable Miranda M. Du, United

States District Judge. The action was referred to the undersigned Magistrate Judge
pursuant to 28 U.S.C. § 636(b)(1)(B) and the Local Rules of Practice, LR lB 1-4.
On Apri| 19, 2018. plaintiff submitted a civil rights complaint pursuant to 28 U.S.C.

§ 1983 (ECF No. 1). Plaintiff failed to pay the filing fee or submit a request to proceed in

forma pauperis (ECF No. 3).

On October 30, 2018, the court ordered plaintiff to either pay the filing or submit an

application to proceed in forma pauperis on or before November 29, 2018. Id. To date,

plaintiff has failed to respond to this court's order,

District courts have the inherent power to control their dockets and “[i]n the exercise

of that power, they may impose sanctions including, where appropriate . . . dismissal" of a
case. Thompson v. Hous. Auth. Of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

action, failure to obey a court order, or failure to comply with local rules. See Ghaza/i v.
Moran, 46 F.3d 52, 53-54 (9"‘ Cir. 1995) (dismissal for noncompliance with local rule);
Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41

 

©CQ\lG\U\-l>WN

NNNNNNNNN¢_¢_¢o-»i_v-¢¢-‘i-¢o-¢_i_o
W\lo\Ul-PWN'_‘Q\O®\]O\V\AWN'_‘O

 

 

(9"‘ Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
keep court apprised of address); Malone v. U.S. Posta/ Service, 833 F.2d 128, 130 (9th
Cir. 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779
F.2d 1421, 1424 (9‘h Cir. 1986) (dismissal for lack of prosecution and failure to comply
with local rules).

|n determining whether to dismiss an action for lack of prosecution, failure to obey
a court order, or failure to comply with local rules, the court must consider several factors:
(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
disposition of cases on their merits; and (5) the availability of less drastic alternatives
Thompson, 782 F.2d 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

Here, the court finds the first two factors, the public’s interest in expeditiously
resolving this litigation and the court's interest in managing the docket, weigh in favor of
dismissal The third factor, risk of prejudice to defendants, also weighs in favor of
dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
in nling a pleading ordered by the court or prosecuting an action, See Anderson v. Air
West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth and fifth factors - public policy favoring
disposition of cases on their merits, and the availability of less drastic alternatives - are
greatly outweighed by the factors in favor of dismissal discussed herein.

Based upon the foregoing, the undersigned magistrate judge recommends that this
action be dismissed without prejudice.

The parties should be aware of the following:

1. Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule lB 3-2 of the Local Rules of
Practice, the parties may file specific written objections to this Report and

Recommendation within fourteen days of receipt. These objections should be entitled

 

\CO°\|G\U\-bb-|N'-‘

NNNNNNNNN~_¢_-Io-»i_i_o-¢o_oi-¢-
m\lo\L/\AWN'_‘O\OW\\O\L/'|AWN'_‘O

 

 

“Objections to Magistrate Judge's Report and Recommendation" and should be
accompanied by points and authorities for consideration by the District Court.

2. This Report and Recommendation is not an appealable order and any notice
of appeal pursuant to Fed. R. App. P. 4(a)(1) should not be filed until entry of the District
Court's judgment

RECOMMENDAT|ON

For the reason stated above, the undersigned Magistrate Judge recommends that
the District Court enter an order DlSMlSSlNG this action without prejudice.

DATED: February 6, 2019.

 

U lTE STATES MH|STRATE JUDGE

 

